DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/902,456 filed on 08/03/2022.
3.	Claims 1, 9, 13 and 17 have been amended.
Claims 1-20 now remain pending.
Claims 1, 9 and 17 are independent claims.
Claim Objections
4.	Prior objection is overcome by corrections.
Claim Interpretation

5.	It is noted that claim 1 recites intended use language.

Claim 1.  “that, when executed by the at least one processor”

Appropriate corrections are required.

Claim Rejections – 35 USC § 101

6.	Prior rejection is circumvented by claim amendments.
Claim Interpretation

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “machine learning module” and “tracking module” in claims 1-3, 5, 6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
8.	Applicant’s arguments with respect to newly amended independent claims 1, 9 and 17 and claims 2-8, 10-16 and 18-20 on pages 8-14 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Nickolov (Art of record) and DiRico (Art newly made of record) as applied below, as they further teach such use.
	Applicant contends with respect to claims 1-3, 5, 6, 9-11, 13, 14 and 17-19 (p. 13, 2nd para.) that “Nickolov fails to teach or suggest at least ‘generate, automatically and by a patch generator, a patch job comprising an update to software running on the server to correct the identified vulnerability, wherein the patch job specifies that sub-processes of the patch occur in a specific sequence’”.  Examiner respectfully disagrees; as noted below, Nickolov teaches such “generate, automatically and by a patch generator, a patch job comprising an update to software running on the server to correct the identified vulnerability” at/on: (p. 8, [0013]) “various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as ‘DataGrid technology’ or ‘DataGrid techniques’) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components”, (p. 49,[1204]) “in the specific embodiment of FIG. 62, it is assumed that a user has executed the CLI command: yum upgrade openssl, causing the DataGrid System to automatically and/or conditionally upgrade the openssl package on the server”,  (p. 51, [1267-1270]) “automatically and/or dynamically deciding whether to upgrade or not. b. Automatically and/or dynamically deciding when is the right time to upgrade. c. Automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). d. Automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria (which can be defined by the user” and (p. p. 15, [1291]) “using dynamically generated scores (e.g., DGRI scores) to drive automatic upgrades of machines/packages”. With regards to such “the patch job specifies that sub-processes of the patch occur in a specific sequence”, as noted below, Nickolov is not relied upon for such limitations; rather DiRico (Art newly made of record) is cited as disclosing such limitations at/on: (p. 1, [0004]) “once the target systems have been validated and the required dependencies identified on the target systems, the sequencing algorithm sorts patches in correct order before applying patches to the target systems”.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 5, 6, 9-11, 13, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al., US 2020/0204468  (hereinafter Nickolov) in view of DiRico, US 2003/0220992.
  In regards to claim 1, Nickolov teaches: 
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on a knowledge base of a machine learning module and analysis of a plurality of servers, a vulnerability associated with a server of the plurality of servers (p. 7, [0109], see FIG. 2 shows an example embodiment of a global network portion 99 which may be used for implementing various aspects described herein. As illustrated in the example of FIG. 2, global network portion 99 may include a plurality of different data centers (e.g., 85 a-c) which, for example, may reside at different physical and/or geographic locations), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0130], see DataGrid Component(s)/ Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System 98. For example, in at least one embodiment, one or more DataGrid Component(s)/ Application(s) may include DataGrid Subscriber component(s) configured or designed to provide functionality for monitoring and acquiring various types of information from the data center system(s)/component(s) such as, for example, one or more of the following (or combinations thereof): Configuration data. Signal data. Operating information about data center servers, configurations and vulnerabilities). 
schedule, based on analysis of system information associated with the server and analysis of the knowledge base by the machine learning module, a time interval associated with the server for use by a tracking module (p. 12, [0229], see engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers …  Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations and (p. 14, [0276], see example Input: commands (e.g., such as upgrade), time-based events (check Tracked Servers every 4 hours), monitoring events, identity and attributes, notifications from DataGrid back-end service about score changes (emphasis added).
the time interval comprises an outage period for the server and the tracking module identifies information for existing time intervals associated with the plurality of servers (p. 12, [0229], see engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers …  Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations) (emphasis added).
deploy, to the server, the patch job; cause execution, based on the time interval, of a patch job associated with the vulnerability at the server (p. 51, [1267], see automatically and/or dynamically deciding whether to upgrade or not. [1268], see b. Automatically and/or dynamically deciding when is the right time to upgrade. [1269], see c. automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). [1270], see d. automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria), (p. 4, [0048], see in some embodiments, the DataGrid Application also exposes a REST API which may be used to get information about servers, configurations and vulnerabilities pertaining to a particular customer account, including the DGRI Scores for configurations and other entities), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 14, [0267-0268], see facilitating telemetry collection from Tracked Servers. Intercepting configuration change requests to provide filtering, reject/accept the change (e.g., to upgrade or not), determine the specifics (e.g., particular package version or configuration parameter to set), etc., based on data obtained from the back-end service/analytics and/or policies defined by subscriber (e.g., based on different in the DGRI score between current package and new package). 
cause display, via a network and at a user interface, updates comprising information associated with execution of the patch job (p. 36, [0811], see for example, in one embodiment, the DataGrid System creates a target server configuration based on the configuration to be upgraded and the upgrade requirements, analyzes this configuration, and displays the DGRI score of the target configuration and other information such as the number of data points and configuration vulnerabilities) and (p. 45, [1096], see show the detailed changes performed on each configuration update (e.g., when updating packages, show list of newly installed packages, list of removed packages and/or list of packages that were upgraded/downgraded from one version to another, and the specific versions; or show the list of modified configuration files together with the old and new values (emphasis added).
analyze, by the machine learning module, an assessment report associated with an executed patch job; and update the knowledge base of the machine learning module based on the analysis of the assessment report associated with the executed patch job (p. 11, [0197], see record new system configuration from Server XYZ, trigger analysis if signification/interesting changes found [0198], see Record reported telemetry event(s) (signals) for Server XYZ (directly or through a monitoring system) indicating that the application on the server is working well (or not); may trigger score improvement or degradation), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414),  (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System) and (p. 1, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) (emphasis added).
generate, automatically and by a patch generator, a patch job comprising an update to software running on the server to correct the identified vulnerability (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components), (p. 49,[1204], see in the specific embodiment of FIG. 62, it is assumed that a user has executed the CLI command: yum upgrade openssl, causing the DataGrid System to automatically and/or conditionally upgrade the openssl package on the server),  (p. 51, [1267-1270], automatically and/or dynamically deciding whether to upgrade or not. b. Automatically and/or dynamically deciding when is the right time to upgrade. c. Automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). d. Automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria (which can be defined by the user) and (p. p. 15, [1291], see using dynamically generated scores (e.g., DGRI scores) to drive automatic upgrades of machines/packages).
Nickolov doesn’t explicitly teach:
the patch job specifies that sub-processes of the patch occur in a specific sequence. 
However, DiRico teaches such use: (p. 1, [0004], see once the target systems have been validated and the required dependencies identified on the target systems, the sequencing algorithm sorts patches in correct order before applying patches to the target systems). 
Nickolov and DiRico are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov and DiRico before him or her, to modify the system of Nickolov to include the teachings of DiRico, as a system for the verification of sequence of patches, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to sequence patches, as suggested by DiRico (p. 1, [0004], p. 3, [0032]).      

  In regards to claim 2, Nickolov teaches:
predict, based on the knowledge base of the machine learning module and analysis the vulnerability, the patch job (p. 48, [1195], see conditionally install or upgrade a package on servers being managed with Ansible, for example, based on the predicted change in the DGRI score resulting from configuration changes. For example, in one embodiment, a user may use the dgri-yum.yml CLI to instruct the DataGrid System to conditionally install or upgrade a specified package if the DGRI score (of the modified system) is predicted to be X units (e.g., or Y %) than the DGRI score of the current (e.g., unmodified) system. [1196], see Install a package on servers being managed with Ansible). 

  In regards to claim 3, Nickolov teaches:
analyze, by the machine learning module, system information associated with the server (p. 7, [0109], see FIG. 2 shows an example embodiment of a global network portion 99 which may be used for implementing various aspects described herein. As illustrated in the example of FIG. 2, global network portion 99 may include a plurality of different data centers (e.g., 85 a-c) which, for example, may reside at different physical and/or geographic locations), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System 98. For example, in at least one embodiment, one or more DataGrid Component(s)/Application(s) may include DataGrid Subscriber component(s) configured or designed to provide functionality for monitoring and acquiring various types of information from the data center system(s)/ component(s) such as, for example, one or more of the following (or combinations thereof): Configuration data. Signal data. Operating information about data center servers, configurations and vulnerabilities). 
the system information comprises usage information for content associated with the server, a geographic location of the server, a reserved maintenance window associated with the server, and an identifier associated with a classification of the server (p. 27, [0575], see in at least one embodiment, if the DataGrid System identifies or detects (610, 612) configuration changes to subscriber system (e.g., since last update/analysis), it may record details relating to the subscriber system's configuration changes and/or current configuration. Examples of various types of configuration changes may include, but are not limited to, one or more of the following (or combinations thereof)) and (p. 26, [0540], see change in operational parameters, such as number of data replicas, replica location, number of servers in an auto-scaling group, criteria for triggering adding/ removing auto-scaling group servers, frequency and type of backup (e.g., incremental vs. full)) (emphasis added). 

  In regards to claim 5, Nickolov teaches:
generate, by the machine learning module and based on the vulnerability, a patch job configuration file for use in generating a patch job for the vulnerability associated with the server (p. 8, [0013], see “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0019], see in at least one embodiment, the at least one configuration recommendation may include, but are not limited to, one or more of the following (or combinations thereof): a package change recommendation, a package version change recommendation, a code change recommendation, a system attribute change recommendation, a system characteristic change recommendation, a system configuration parameter change recommendation, a component version change recommendation, a container change recommendation, an operating system change recommendation, a component change recommendation, a virtual machine change recommendation, a version upgrade recommendation, and a version downgrade recommendation).

  In regards to claim 6, Nickolov teaches:
validate, based on the knowledge base of the machine learning module and the tracking module, execution of the patch job (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414) and (Fig. 10, see process arrow flow from  a new build is ready for deployment 1002, CD system deploys new build and directs part of traffic to it (“canaries”), Do Canaries work well? 1006, Success/Fail? 1010,  success, CD System Reports Success Telemetry Event 1012, Do Canaries work well? 1006 NO CD System Rolls Back 1018, Send Failure Telemetry Event to Data grid 1020)). 

  In regards to claim 9, Nickolov teaches:
A method, comprising: identifying, based on a knowledge base of a machine learning module and analysis of a plurality of servers, a vulnerability associated with a server of the plurality of servers (p. 7, [0109], see FIG. 2 shows an example embodiment of a global network portion 99 which may be used for implementing various aspects described herein. As illustrated in the example of FIG. 2, global network portion 99 may include a plurality of different data centers (e.g., 85 a-c) which, for example, may reside at different physical and/or geographic locations), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/
components) and (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System 98. For example, in at least one embodiment, one or more DataGrid Component(s)/Application(s) may include DataGrid Subscriber component(s) configured or designed to provide functionality for monitoring and acquiring various types of information from the data center system(s)/component(s) such as, for example, one or more of the following (or combinations thereof): Configuration data. Signal data. Operating information about data center servers, configurations and vulnerabilities). 
scheduling, based on analysis of system information associated with the server and analysis of the knowledge base by the machine learning module, a time interval associated with the server for use by a tracking module (p. 12, [0229], see engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers …  Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations and (p. 14, [0276], see example Input: commands (e.g., such as upgrade), time-based events (check Tracked Servers every 4 hours), monitoring events, identity and attributes, notifications from DataGrid back-end service about score changes (emphasis added).
the time interval comprises an outage period for the server and the tracking module identifies information for existing time intervals associated with the plurality of servers (p. 12, [0229], see engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers …  Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations) (emphasis added).
deploy, to the server, the patch job; causing execution, based on the time interval, of a patch job associated with the vulnerability at the server (p. 51, [1267], see automatically and/or dynamically deciding whether to upgrade or not. [1268], see b. Automatically and/or dynamically deciding when is the right time to upgrade. [1269], see c. Automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). [1270], see d. Automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria), (p. 4, [0048], see in some embodiments, the DataGrid Application also exposes a REST API which may be used to get information about servers, configurations and vulnerabilities pertaining to a particular customer account, including the DGRI Scores for configurations and other entities), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 14, [0267-0268], see facilitating telemetry collection from Tracked Servers. Intercepting configuration change requests to provide filtering, reject/accept the change (e.g., to upgrade or not), determine the specifics (e.g., particular package version or configuration parameter to set), etc., based on data obtained from the back-end service/analytics and/or policies defined by subscriber (e.g., based on different in the DGRI score between current package and new package).
causing display, via a network and at a user interface, updates comprising information associated with execution of the patch job (p. 36, [0811], see for example, in one embodiment, the DataGrid System creates a target server configuration based on the configuration to be upgraded and the upgrade requirements, analyzes this configuration, and displays the DGRI score of the target configuration and other information such as the number of data points and configuration vulnerabilities) and (p. 45, [1096], see show the detailed changes performed on each configuration update (e.g., when updating packages, show list of newly installed packages, list of removed packages and/or list of packages that were upgraded/downgraded from one version to another, and the specific versions; or show the list of modified configuration files together with the old and new values (emphasis added).
analyzing, by the machine learning module, an assessment report associated with an executed patch job; and updating the knowledge base of the machine learning module based on the analysis of the assessment report associated with the executed patch job (p. 11, [0197], see record new system configuration from Server XYZ, trigger analysis if signification/interesting changes found [0198], see Record reported telemetry event(s) (signals) for Server XYZ (directly or through a monitoring system) indicating that the application on the server is working well (or not); may trigger score improvement or degradation), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414),  (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System) and (p. 1, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) (emphasis added).
generate, automatically and by a patch generator, a patch job comprising an update to software running on the server to correct the identified vulnerability (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components), (p. 49,[1204], see in the specific embodiment of FIG. 62, it is assumed that a user has executed the CLI command: yum upgrade openssl, causing the DataGrid System to automatically and/or conditionally upgrade the openssl package on the server),  (p. 51, [1267-1270], automatically and/or dynamically deciding whether to upgrade or not. b. Automatically and/or dynamically deciding when is the right time to upgrade. c. Automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). d. Automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria (which can be defined by the user) and (p. p. 15, [1291], see using dynamically generated scores (e.g., DGRI scores) to drive automatic upgrades of machines/packages).
Nickolov doesn’t explicitly teach:
the patch job specifies that sub-processes of the patch occur in a specific sequence; 
However, DiRico teaches such use: (p. 1, [0004], see once the target systems have been validated and the required dependencies identified on the target systems, the sequencing algorithm sorts patches in correct order before applying patches to the target systems). 
Nickolov and DiRico are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov and DiRico before him or her, to modify the system of Nickolov to include the teachings of DiRico, as a system for the verification of sequence of patches, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to sequence patches, as suggested by DiRico (p. 1, [0004], p. 3, [0032]).      

  In regards to claim 10, Nickolov teaches:
predicting, based on the knowledge base of the machine learning module and analysis of the vulnerability, the patch job (p. 48, [1195], see conditionally install or upgrade a configuration based on the configuration to be upgraded and the upgrade requirements, analyzes this configuration, and displays the DGRI example, in one embodiment, a user may use the dgri-yum.yml CLI to instruct the DataGrid System to conditionally install or upgrade a specified package if the DGRI score (of the modified system) is predicted to be X units (e.g., or Y %) than the DGRI score of the current (e.g., unmodified) system. [1196], see Install a package on servers being managed with Ansible).

  In regards to claim 11, Nickolov teaches:
analyzing, by the machine learning module, system information associated with the server (p. 7, [0109], see FIG. 2 shows an example embodiment of a global network portion 99 which may be used for implementing various aspects described herein. As illustrated in the example of FIG. 2, global network portion 99 may include a plurality of different data centers (e.g., 85 a-c) which, for example, may reside at different physical and/or geographic locations), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System 98. For example, in at least one embodiment, one or more DataGrid Component(s)/Application(s) may include DataGrid Subscriber component(s) configured or designed to provide functionality for monitoring and acquiring various types of information from the data center system(s)/ component(s) such as, for example, one or more of the following (or combinations thereof): Configuration data. Signal data. Operating information about data center servers, configurations and vulnerabilities). 
the system information comprises usage information for content associated with the server, a geographic location of the server, a reserved maintenance window associated with the server, and an identifier associated with a classification of the server (p. 27, [0575], see in at least one embodiment, if the DataGrid System identifies or detects (610, 612) configuration changes to subscriber system (e.g., since last update/analysis), it may record details relating to the subscriber system's configuration changes and/or current configuration. Examples of various types of configuration changes may include, but are not limited to, one or more of the following (or combinations thereof)) and (p. 26, [0540], see change in operational parameters, such as number of data replicas, replica location, number of servers in an auto-scaling group, criteria for triggering adding/removing auto-scaling group servers, frequency and type of backup (e.g., incremental vs. full)). 

  In regards to claim 13, Nickolov teaches:
generating, by the machine learning module and based on the vulnerability, ae patch job configuration file for use in generating a patch job for the vulnerability associated with the server (p. 8, [0013], see “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0019], see in at least one embodiment, the at least one configuration recommendation may include, but are not limited to, one or more of the following (or combinations thereof): a package change recommendation, a package version change recommendation, a code change recommendation, a system attribute change recommendation, a system characteristic change recommendation, a system configuration parameter change recommendation, a component version change recommendation, a container change recommendation, an operating system change recommendation, a component change recommendation, a virtual machine change recommendation, a version upgrade recommendation, and a version downgrade recommendation).

  In regards to claim 14, Nickolov teaches: 
validating, based on the knowledge base of the machine learning module and the tracking module, execution of the patch job (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414) and (Fig. 10, see process arrow flow from  a new build is ready for deployment 1002, CD system deploys new build and directs part of traffic to it (“canaries”), Do Canaries work well? 1006, Success/Fail? 1010,  success, CD System Reports Success Telemetry Event 1012, Do Canaries work well? 1006 NO CD System Rolls Back 1018, Send Failure Telemetry Event to Data grid 1020)). 

  In regards to claim 17, Nickolov teaches: 
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: identify, based on a knowledge base of a machine learning module and analysis of a plurality of servers, a vulnerability associated with a server of the plurality of servers (p. 7, [0109], see FIG. 2 shows an example embodiment of a global network portion 99 which may be used for implementing various aspects described herein. As illustrated in the example of FIG. 2, global network portion 99 may include a plurality of different data centers (e.g., 85 a-c) which, for example, may reside at different physical and/or geographic locations), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System 98. For example, in at least one embodiment, one or more DataGrid Component(s)/Application(s) may include DataGrid Subscriber component(s) configured or designed to provide functionality for monitoring and acquiring various types of information from the data center system(s)/ component(s) such as, for example, one or more of the following (or combinations thereof): Configuration data. Signal data. Operating information about data center servers, configurations and vulnerabilities). 
schedule, based on analysis of system information associated with the server and analysis of the knowledge base by the machine learning module, a time interval associated with the server for use by a tracking module (p. 12, [0229], see engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers …  Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations and (p. 14, [0276], see example Input: commands (e.g., such as upgrade), time-based events (check Tracked Servers every 4 hours), monitoring events, identity and attributes, notifications from DataGrid back-end service about score changes (emphasis added). 
the time interval comprises an outage period for the server and the tracking module comprises information for time intervals associated with the plurality of servers (p. 12, [0229], see engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers …  Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations) (emphasis added).
deploy, to the server, the patch job; cause execution, based on the time interval, of a patch job associated with the vulnerability at the server (p. 51, [1267], see automatically and/or dynamically deciding whether to upgrade or not. [1268], see b. Automatically and/or dynamically deciding when is the right time to upgrade. [1269], see c. Automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). [1270], see d. Automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria), (p. 4, [0048], see in some embodiments, the DataGrid Application also exposes a REST API which may be used to get information about servers, configurations and vulnerabilities pertaining to a particular customer account, including the DGRI Scores for configurations and other entities), (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 14, [0267-0268], see facilitating telemetry collection from Tracked Servers. Intercepting configuration change requests to provide filtering, reject/accept the change (e.g., to upgrade or not), determine the specifics (e.g., particular package version or configuration parameter to set), etc., based on data obtained from the back-end service/analytics and/or policies defined by subscriber (e.g., based on different in the DGRI score between current package and new package).
cause display, via a network and at a user interface of a computing device, updates comprising information associated with execution of a patch job (p. 36, [0811], see for example, in one embodiment, the DataGrid System creates a target server configuration based on the configuration to be upgraded and the upgrade requirements, analyzes this configuration, and displays the DGRI score of the target configuration and other information such as the number of data points and configuration vulnerabilities) and (p. 45, [1096], see show the detailed changes performed on each configuration update (e.g., when updating packages, show list of newly installed packages, list of removed packages and/or list of packages that were upgraded/downgraded from one version to another, and the specific versions; or show the list of modified configuration files together with the old and new values (emphasis added).
analyze, by the machine learning module, an assessment report associated with an executed patch job; and store, at the knowledge base of the machine learning module, results of the analysis of the assessment report associated with the executed patch job (p. 11, [0197], see record new system configuration from Server XYZ, trigger analysis if signification/interesting changes found [0198], see Record reported telemetry event(s) (signals) for Server XYZ (directly or through a monitoring system) indicating that the application on the server is working well (or not); may trigger score improvement or degradation), (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414),  (p. 8, [0130], see DataGrid Component(s)/Application(s) providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System) and (p. 1, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) (emphasis added).
generate, automatically and by a patch generator, a patch job comprising an update to software running on the server to correct the identified vulnerability (p. 8, [0013], see various aspects described herein are directed to different services, methods, systems, and computer program products (collectively referred to herein as “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components), (p. 49,[1204], see in the specific embodiment of FIG. 62, it is assumed that a user has executed the CLI command: yum upgrade openssl, causing the DataGrid System to automatically and/or conditionally upgrade the openssl package on the server),  (p. 51, [1267-1270], automatically and/or dynamically deciding whether to upgrade or not. b. Automatically and/or dynamically deciding when is the right time to upgrade. c. Automatically and/or dynamically identify recommended version(s) of packages to install (e.g., based on DataGrid DGRI Score and/or other scored metrics). d. Automatically and/or dynamically initiating the conditional upgrade/update based on predetermined criteria (which can be defined by the user) and (p. p. 15, [1291], see using dynamically generated scores (e.g., DGRI scores) to drive automatic upgrades of machines/packages).
Nickolov doesn’t explicitly teach:
the patch job specifies that sub-processes of the patch occur in a specific sequence; 
However, DiRico teaches such use: (p. 1, [0004], see once the target systems have been validated and the required dependencies identified on the target systems, the sequencing algorithm sorts patches in correct order before applying patches to the target systems). 
Nickolov and DiRico are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov and DiRico before him or her, to modify the system of Nickolov to include the teachings of DiRico, as a system for the verification of sequence of patches, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to sequence patches, as suggested by DiRico (p. 1, [0004], p. 3, [0032]).      

  In regards to claim 18, Nickolov teaches:
generate, by the machine learning module and based on the vulnerability, a patch job configuration file for use in generating a patch job for the vulnerability associated with the server (p. 8, [0013], see “DataGrid technology” or “DataGrid techniques”) for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components) and (p. 8, [0019], see in at least one embodiment, the at least one configuration recommendation may include, but are not limited to, one or more of the following (or combinations thereof): a package change recommendation, a package version change recommendation, a code change recommendation, a system attribute change recommendation, a system characteristic change recommendation, a system configuration parameter change recommendation, a component version change recommendation, a container change recommendation, an operating system change recommendation, a component change recommendation, a virtual machine change recommendation, a version upgrade recommendation, and a version downgrade recommendation).

  In regards to claim 19, Nickolov teaches:
validate, based on the knowledge base of the machine learning module and the tracking module, execution of the patch job (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414) and (Fig. 10, see process arrow flow from  a new build is ready for deployment 1002, CD system deploys new build and directs part of traffic to it (“canaries”), Do Canaries work well? 1006, Success/Fail? 1010,  success, CD System Reports Success Telemetry Event 1012, Do Canaries work well? 1006 NO CD System Rolls Back 1018, Send Failure Telemetry Event to Data grid 1020)). 

11.	Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov in view of DiRico in view of Bender et al.,  JP 2008512983A (hereinafter Bender). 
	In regards to claims 1 and 9 the rejections above are incorporated respectively.
  In regards to claim 4, Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
communicate, via the network and based on scheduling the time interval associated with the server, a notification to a plurality of individuals associated with the server, wherein the notification comprises information associated with the time interval.
However, Bender teaches such use: (p. 12, 5th para., see this system and process includes, for example, detection of activated circuit protectors, notification of activated circuit protectors in the system and their positions to responsible personnel for response and alerting by authorized personnel, circuit Promote management for protector and electrical system diagnosis and fault investigation), (p. 27, 5th para., see an alarm notification area 832 is provided in the site plan view and circuit protector overview screen, and in one exemplary embodiment, a map data field 834, an alarm area data field 836, a receiver name data field 838, an alarm time data field 840) and (p. 27, 8th para., see the alarm notification area 832 currently displays information about the alarm condition, and as shown in FIG. 35, the data fields 834, 836, 838, 840. 842, and 844 are individually mapped, Filled to indicate the area, and the receiver name, alarm time, notification time, and alarm acknowledgment associated with the alarm). 
Nickolov, DiRico and Bender are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Bender before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Bender, as a system for  monitoring a device, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to provide notifications, as suggested by Bender (p. 12, 5th para., p. 37, 3rd para.).      

  In regards to claim 8, Nickolov teaches:
assign, by the machine learning module and at the tracking module, responsibility for the vulnerability to a plurality of individuals associated with the server (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), and (Fig. 7, DataGrid Scoring Model Update Procedure 700, Event(s) detected for triggering Scoring Model Update? Yes, identify subscriber systems which are affected by updated system score(s), and send notification(s) of updated system score(s) to identified subscribers 710).
Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
communicate, via the network, a notification to a plurality of individuals associated with the server, wherein the notification comprises information associated with the responsibility for the vulnerability. 
However, Bender teaches such use: (p. 12, 5th para., see this system and process includes, for example, detection of activated circuit protectors, notification of activated circuit protectors in the system and their positions to responsible personnel for response and alerting by authorized personnel, circuit Promote management for protector and electrical system diagnosis and fault investigation), (p. 27, 5th para., see an alarm notification area 832 is provided in the site plan view and circuit protector overview screen, and in one exemplary embodiment, a map data field 834, an alarm area data field 836, a receiver name data field 838, an alarm time data field 840) and (p. 27, 8th para., see the alarm notification area 832 currently displays information about the alarm condition, and as shown in FIG. 35, the data fields 834, 836, 838, 840. 842, and 844 are individually mapped, Filled to indicate the area, and the receiver name, alarm time, notification time, and alarm acknowledgment associated with the alarm).
Nickolov, DiRico and Bender are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Bender before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Bender, as a system for  monitoring a device, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to provide notifications, as suggested by Bender (p. 12, 5th para., p. 37, 3rd para.).      

  In regards to claim 12, Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
communicating, via the network and based on scheduling the time interval associated with the server, a notification to a plurality of individuals associated with the server, wherein the notification comprises information associated with the time interval.
However, Bender teaches such use: (p. 12, 5th para., see this system and process includes, for example, detection of activated circuit protectors, notification of activated circuit protectors in the system and their positions to responsible personnel for response and alerting by authorized personnel, circuit Promote management for protector and electrical system diagnosis and fault investigation), (p. 27, 5th para., see an alarm notification area 832 is provided in the site plan view and circuit protector overview screen, and in one exemplary embodiment, a map data field 834, an alarm area data field 836, a receiver name data field 838, an alarm time data field 840) and (p. 27, 8th para., see the alarm notification area 832 currently displays information about the alarm condition, and as shown in FIG. 35, the data fields 834, 836, 838, 840. 842, and 844 are individually mapped, Filled to indicate the area, and the receiver name, alarm time, notification time, and alarm acknowledgment associated with the alarm). 
Nickolov, DiRico and Bender are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Bender before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Bender, as a system for  monitoring a device, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to provide notifications, as suggested by Bender (p. 12, 5th para., p. 37, 3rd para.).      

  In regards to claim 16, Nickolov teaches:
assigning, by the machine learning module and at the tracking module, responsibility for the vulnerability to a plurality of individuals associated with the server (p. 12, [0229], see engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414), (p. 12, [0228], see analytics Engines 429 may be configured or designed to: Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), and (Fig. 7, DataGrid Scoring Model Update Procedure 700, Event(s) detected for triggering Scoring Model Update? Yes, identify subscriber systems which are affected by updated system score(s), and send notification(s) of updated system score(s) to identified subscribers 710). 
Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
communicating, via the network, a notification to a plurality of individuals associated with the server; the notification comprises information associated with the responsibility for the vulnerability.
However, Bender teaches such use: (p. 12, 5th para., see this system and process includes, for example, detection of activated circuit protectors, notification of activated circuit protectors in the system and their positions to responsible personnel for response and alerting by authorized personnel, circuit Promote management for protector and electrical system diagnosis and fault investigation), (p. 27, 5th para., see an alarm notification area 832 is provided in the site plan view and circuit protector overview screen, and in one exemplary embodiment, a map data field 834, an alarm area data field 836, a receiver name data field 838, an alarm time data field 840) and (p. 27, 8th para., see the alarm notification area 832 currently displays information about the alarm condition, and as shown in FIG. 35, the data fields 834, 836, 838, 840. 842, and 844 are individually mapped, Filled to indicate the area, and the receiver name, alarm time, notification time, and alarm acknowledgment associated with the alarm). 
Nickolov, DiRico and Bender are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Bender before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Bender, as a system for  monitoring a device, and accordingly it would enhance the system of Nickolov, which is focused on a system for evaluating a server, because that would provide Nickolov with the ability to provide notifications, as suggested by Bender (p. 12, 5th para., p. 37, 3rd para.).      

12.	Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov in view of DiRico in view of Ren, US 2004/0237068.
	In regards to claims 1, 9 and 17, the rejections above are incorporated respectively.
  In regards to claim 7, Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
generate, based on expiration of the time interval and based on completion of the executed patch job, the assessment report associated with the executed patch job.
However, Ren teaches such use: (p. 9, [0116], see after the patch server sends out a patch to a digital product, it starts a timer. If the patch server does not receive any corresponding reply message (e.g., patching status report) from the digital product when the timer times out, the patch server will re-send the patch data packets to the digital product. In some special case where the patch server does not receive any reply messages from the digital product when the patch server has performed patch retransmission for a predetermined number of times, the patch server may suspend the retransmission for a while, or just suspend the timer permanently and record the lack of reply in a log file. [0234], see Upon receiving a reply message (e.g., patching status report) from a digital product, the patch server will stop the timer of patch retransmission, and update the patching status of the digital product in the patch database).
Nickolov DiRico and Ren are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Ren before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Ren, as a software update system, and accordingly it would enhance the system of Nickolov, which is focused on system for evaluating a server, because that would provide Nickolov with the ability to generate a report, as suggested by Ren (p. 9, [0116], p. 13, [0202]).      

  In regards to claim 15, Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
generating, based on expiration of the time interval and based on completion of the executed patch job, the assessment report associated with the executed patch job.
However, Ren teaches such use: (p. 9, [0116], see after the patch server sends out a patch to a digital product, it starts a timer. If the patch server does not receive any corresponding reply message (e.g., patching status report) from the digital product when the timer times out, the patch server will re-send the patch data packets to the digital product. In some special case where the patch server does not receive any reply messages from the digital product when the patch server has performed patch retransmission for a predetermined number of times, the patch server may suspend the retransmission for a while, or just suspend the timer permanently and record the lack of reply in a log file. [0234], see Upon receiving a reply message (e.g., patching status report) from a digital product, the patch server will stop the timer of patch retransmission, and update the patching status of the digital product in the patch database).
Nickolov DiRico and Ren are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Ren before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Ren, as a software update system, and accordingly it would enhance the system of Nickolov, which is focused on system for evaluating a server, because that would provide Nickolov with the ability to generate a report, as suggested by Ren (p. 9, [0116], p. 13, [0202]).      

  In regards to claim 20, Nickolov and DiRico, in particular Nickolov doesn’t explicitly teach:
generate, based on expiration of the time interval and based on completion of the executed patch job, the assessment report associated with the executed patch job.
However, Ren teaches such use: (p. 9, [0116], see after the patch server sends out a patch to a digital product, it starts a timer. If the patch server does not receive any corresponding reply message (e.g., patching status report) from the digital product when the timer times out, the patch server will re-send the patch data packets to the digital product. In some special case where the patch server does not receive any reply messages from the digital product when the patch server has performed patch retransmission for a predetermined number of times, the patch server may suspend the retransmission for a while, or just suspend the timer permanently and record the lack of reply in a log file. [0234], see Upon receiving a reply message (e.g., patching status report) from a digital product, the patch server will stop the timer of patch retransmission, and update the patching status of the digital product in the patch database).
Nickolov DiRico and Ren are analogous art because they are from the same field of endeavor, device monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Nickolov, DiRico and Ren before him or her, to modify the system of Nickolov and DiRico, in particular Nickolov to include the teachings of Ren, as a software update system, and accordingly it would enhance the system of Nickolov, which is focused on system for evaluating a server, because that would provide Nickolov with the ability to generate a report, as suggested by Ren (p. 9, [0116], p. 13, [0202]).
 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Ewington et al., 	9122558

Vaidya et al., 	7735078

14.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193